DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10 have been previously canceled. Claims 11-20 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 19 is objected to because of the following informalities: Claim 19 recites the limitation "the second end region of the guide" in line While the Specification provides clarity regarding the limitation, specifically in Paragraph 0027, “at the end region which faces toward the measurement region in the first state of the oil measurement apparatus,” appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borgmann (IDS: DE4027286 A1) hereinafter Borgmann. Please note, a translation was provided by the Examiner for the sake of clarity.
Claim 11:
Borgmann discloses an oil measurement apparatus for an oil-lubricated internal combustion engine, comprising: an oil dipstick [Abstract; Fig. 1, Item 10]; and a guide for guiding the oil dipstick into an oil pan of the internal combustion engine [Figs. 1-3, Item 17; Para. 0011], wherein a measurement point of a measurement region of the oil dipstick is configured to record a fill level of engine oil in the oil pan [Para. 0024; Figs. 1-5, Items 23, 27, 28 (act as measurement point), measurement region is the end of the dipstick between points 13 and 14], wherein the oil dipstick, in a first end region, has a handling element for inserting and removing the oil dipstick into and from the guide [Figs. 1-2, Item 29], and in a second end region the oil dipstick has the measurement region configured to record the fill level, [Figs. 1-5, Items 23, 27, 28] wherein, in a first state of the oil measurement apparatus, the measurement region extends out of the guide and into the oil pan such that the measurement point of the measurement region can record said fill level [measurement region 23 as shown in Fig. 1] and, in a second state of the oil measurement apparatus, the measurement region is fully retracted into the guide [Para. 0021; after the measurement has been read, the dipstick is reinserted], wherein the oil dipstick has a dipstick stop element between the handling element and the measurement region [Figs. 1-3, Item 12], wherein the oil dipstick has a dipstick cover which is displaceable between the measurement region and the dipstick stop element [Figs. 1-3, Item 18], wherein the dipstick cover is configured for at least temporarily covering the measurement point without contacting the measurement point, and wherein, in the second state of the oil measurement apparatus, the measurement point is covered at least in certain portions by the dipstick cover without being contacted by the dipstick cover [Para. 0021; after the measurement has been read and the dipstick is reinserted, the cover (18) is stuck in the guide so the contact surface (21, 26) can push the oil off the measurement point as the dipstick is being reinserted, when the measurement point is past the contact surfaces and under the cover (but not being contacted), the upper stopper 14 pushes the cover 18 at the surface (20) further in to the guide.].
Claim 15:
Borgmann, as shown in the rejection above, discloses all the limitations of claim 11.
Borgmann also discloses wherein the measurement region of the oil dipstick has a first support region [Figs. 1-5, Item 14], the measurement point and a second support region [Figs. 1-5, Items 12, 13], the fill level is readable off along an axial extent of the measurement point [Figs. 1-5, Items 23, 27, 28], and the first and second support regions have, at least in certain portions, a radial extent, orthogonal with respect to the axial extent, which is greater than a radial extent of the measurement point [the support portions are wider than the measurement point as shown in Figs 1-3].
Claim 16:
Borgmann, as shown in the rejection above, discloses all the limitations of claim 15.
	Borgmann also discloses wherein in the second state, the first support region bears against the dipstick cover element [Para. 0021; after the measurement has been read and the dipstick is reinserted, the cover (18) is stuck in the guide so the contact surface (21, 26) can push the oil off the measurement point as the dipstick is being reinserted, when the measurement point is past the contact surfaces and under the cover (but not being contacted), the upper stopper 14 pushes the cover 18 at the surface (20) further in to the guide.]
Claim 17:
Borgmann, as shown in the rejection above, discloses all the limitations of claim 15.
	Borgmann also discloses wherein the measurement point is arranged geometrically between the first and the second support region [Figs. 1-5, Items 12-14, 23, 27, 28].
Claim 19:
Borgmann, as shown in the rejection above, discloses all the limitations of claim 11.
	Borgmann also discloses further comprising: a seal arranged in the second end region of the guide or on the dipstick cover [Figs. 1-3, 6, Items 21, 26; the surface acts as a seal to pull the oil off the measurement point.
Claim 20:
Borgmann discloses an oil-lubricated internal combustion engine comprising an oil measurement apparatus [Abstract, Para. 0011]
Borgmann, as shown in the rejection above, also discloses all the limitations of claim 11.

Allowable Subject Matter
Claims 12-14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Borgmann and Keffeler (US 4,176,57) are the closest prior art of record. However, the prior art, either alone or in combination anticipate or render obvious:
“wherein the dipstick cover is in a form of a jacket tube which, in the first state, is received in certain portions or entirely in the guide, and wherein, in the first state, the measurement region extends from the dipstick cover and is not covered by the dipstick cover,” as disclosed in claim 12; or
“a guide stop element is arranged in the second end region, and the guide stop element forms a radial constriction at least with respect to an immediately adjacent region of the guide,” as disclosed in claim 13.
Regarding claim 12, the jacket portion of Borgmann is fully extended from the guide and the measurement portion remains with the jacket while taking the measurement in the first state. Keffeler does disclose a jacket which remains in the guide while in a first state via a constriction in the guide and the dipstick does extend from the jacket while taking a measurement, however, modifying Borgmann to include the jacket of Keffeler would render the invention inoperable, as the jacket with leaf springs would not operate with said constriction therefore there would be no motivation to combine references.
Regarding claim 13, as discussed above, Keffeler discloses a constriction in the guide to keep the jacket from protruding while in a first state, however, the modification of Borgmann to include a radial constriction in the second end region of the guide would cause the invention to be inoperable, as the leaf springs of the jacket would be unable to move past the constriction and travel in to and out of the guide therefore there would be no motivation to combine references.
Claims 14 and 18 are indicated as allowable because they depend on claim 13 which is indicated as allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT PHILIP LIETHEN/Examiner, Art Unit 3747